DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on May 26, 2022 is acknowledged. 

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantes et al. (WO 02/29242. Dantes hereafter).
With respect to claim 1, Dantes discloses a valve assembly (Figs. 1-2B except 18) for an injection valve, the valve assembly comprising: 
a valve body (2 and 5) with a central longitudinal axis, the valve body comprising a cavity (defined by 2 and 5) with a fluid inlet portion (16) and a fluid outlet portion (7), the cavity comprises a first portion extending from the fluid inlet portion to a bottom surface (surface supporting 14) and a second (lower) portion extending from a central opening (downstream of 30b) in the bottom surface down towards the fluid outlet portion; 
a valve needle (3) axially moveable in the cavity, the valve needle comprising a shaft (shaft of 3) and a ball (4), the ball cooperating with a valve seat (6) to prevent a fluid flow through the fluid outlet portion in a closing position (Fig. 2A) and to release the fluid flow through the fluid outlet portion in further positions; 
a seat body (5) being an integral (combined) part of the valve body and forming the valve seat and a ball guiding surface (top conical surface of 6. Fig. 2A); 
an armature (20) of an electro-magnetic actuator unit (10) designed to actuate the valve needle, the armature arranged in the first portion of the cavity; and
a lower particle filter (40) entirely arranged in the second portion of the cavity, the lower particle filter positioned upstream of the seat body (Fig. 2A).
With respect to claim 2, Dantes discloses wherein the lower particle filter is spaced from the bottom surface in axial direction towards the fluid outlet portion (Fig. 1).
With respect to claim 4, Dantes discloses wherein at least one element (feature of inner opening of 40) of the lower particle filter is fixed to the valve needle.
With respect to claim 6, Dantes discloses wherein one section of the lower particle filter (lower area of 40) is resiliently supported by the valve body (Weld seam 45 in Fig. 2A indicates that the injector is made of metal with resilient property).
With respect to claim 7, Dantes discloses wherein the lower particle filter includes two elements, a first element (feature of inner opening of 40) being fixed to the valve needle and a second element (feature of outer rim of 40) being fixed to the valve body.
With respect to claim 8, Dantes discloses wherein the first element and the second element remain in contact (one piece) with each other during opening and closing of the valve.
With respect to claim 10, Dantes discloses a fluid injection valve (Figs. 1-2B including 18) with a valve assembly (Figs. 1-2B except 18), the valve assembly comprising:
a valve body (2 and 5) with a central longitudinal axis, the valve body comprising a cavity (defined by 2 and 5) with a fluid inlet portion (16) and a fluid outlet portion (7), the cavity comprises a first portion extending from the fluid inlet portion to a bottom surface (surface supporting 14) and a second (lower) portion extending from a central opening (downstream of 30b) in the bottom surface down towards the fluid outlet portion; 
a valve needle (3) axially moveable in the cavity, the valve needle comprising a shaft (shaft of 3) and a ball (4), the ball cooperating with a valve seat (6) to prevent a fluid flow through the fluid outlet portion in a closing position (Fig. 2A) and to release the fluid flow through the fluid outlet portion in further positions; 
a seat body (5) being an integral (combined) part of the valve body and forming the valve seat and a ball guiding surface (top conical surface of 6. Fig. 2A); 
an armature (20) of an electro-magnetic actuator unit (10) designed to actuate the valve needle, the armature arranged in the first portion of the cavity; and 
a lower particle filter (40) is entirely arranged in the second portion of the cavity, wherein at least one element (center opening) of the lower particle filter is fixed to the valve needle.

Response to Arguments
The applicant argues that Dante fails to disclose a lower particle filter entirely arranged in the second portion of the cavity, the lower particle filter positioned upstream of the seat body. The applicant’s argument has been considered but is moot due to the new interpretation of the Dante reference. The valve body now being interpreted as elements 2 and 5 (see new rejection above). Therefore, the lower particle filter (40) entirely arranged in the second (lower) portion of the cavity (cavity defined by 2 and 5), the lower particle filter positioned upstream of the seat body (5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             	May 28, 2022